Title: To George Washington from Robert Morris, 26 April 1786
From: Morris, Robert
To: Washington, George



Dear Sir
Philad[elphi]a April 26th 1786

I am happy to confirm what Mr Dalby will have informed you off, the Successfull Issue of his Suit respecting his Slave, could any interference on my part have been usefull, your letter would have commanded it, indeed I had done him before what little service I could when his Petition was before the Assembly from a perfect Conviction both of the Injustice and impolicy of the treatment he had met with. The Society which attacked him tread on popular ground, and as their Views are disinterested as to themselves, and sometimes very laudable as to the objects

of their Compassion, it is not a very pleasant thing to Attack them & this consideration deters Mr Dalby from seeking redress at Law for the Expense & trouble they have occasioned, altho I think he would meet a just determination in our Courts of Law. We are happy to hear that Mrs Washington & you are well, Mrs Morris is at present occupied in carefull attention to our youngest Son in the Small pox which is now out, & very fircely. She joins me in praying Mrs Washington & you to accept our best wishes for the long Continuance of your Health & happiness. Poor Tilghman, you my Dear Sir have lost in him a most faithfull and Valuable Friend, He was to me the same I esteemed him, very, very, much, and I lament the loss of him exceedingly. I am with sincere attachment Dear Sir Your most Obedient humble Servant

Robt Morris

